DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or make obvious a TEM sample preparation method including the steps of providing a thin-film sample having voids, performing a first cutting to form a first front and back surface of the TEM sample using an ion beam, wherein the voids are exposed and the sample thickness meets a preset condition, forming a first material layer to fill the voids by applying an atomic layer deposition process, wherein the preset condition of the thickness enables filling of the voids, performing a second cutting to form a second front surface and a second back surface of the TEM sample to make the thickness of the sample a target thickness.
In the prior art, Stone (US 9,421,560 B2) teaches forming and filling a trench next to a region of interest in a sample, and Schmidt (US 20140190934 A1) and Kelley (US 20140138350 A1)  teaches TEM sample preparation including continuing filling voids milling, but they do not teach thinning the sample to a thickness calculated to allow filling voids by atomic layer deposition then filling the voids in a separate step before continuing to thin the sample.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/Examiner, Art Unit 2881